Title: To Thomas Jefferson from John Coles of Boston, 18 August 1804
From: Coles, John (of Boston)
To: Jefferson, Thomas


               

                  
                     May it please the President of the United States, Sir,
                  
                  Boston Augt. 18th. 1804.
               
               For  a Citizen in the low walks of life to attempt to address the first Magistrate of the Nation, must be considered, as the undersigned conceives, great presumption, did not a paliating motive plead in some degree as his excuse,—Namely, the Union of his, and our common Country.
               Enclosed Sir, is the description of an “Emblem of the United States,” which has receiv’d general patronage in Boston, by the first characters on all sides, and is now in progression, under the hands of a Masterly Engraver, and is expected to be presented to the public in about two months from this.—shou’d the undersigned and a great part of the inhabitants of Boston, be so happy as to see the Signature of the President to one of the papers enclosed, it will be esteemed a most obliging public, and private favor.
               the President’s most Obedt. & most humble servant
               
                  
                     Jno. Coles. Senr.
                  
               
               
                  P.S. Should the President think proper to cause one of those pieces to be enclos’d, and directed to John Coles Sr., (Painter, forwarded by the Mail to Mr. Hastings’ Post Office in Boston, it will be gratefully receiv’d by the Presidents devoted servant.
               
               
                  
                     Jno. Coles. Senr.
                  
                  Author and Proprietor of the work
               
            